            Case 1:17-cr-00782-AT Document 86 Filed 07/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT                                                              7/8/2020
SOUTHERN DISTRICT OF NEW YORK
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -    X
                                                                   :
  UNITED STATES OF AMERICA                                         :   FINAL ORDER OF FORFEITURE
                                                                   :
                     -v.-                                          :   17 Cr. 782 (AT)
                                                                   :
  JAMIE FRIERSON,                                                  :
                                                                   :
                            Defendant.                             :
                                                                   :
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -   X
                 WHEREAS, on or about May 2, 2019, the Court entered a Consent Preliminary

Order of Forfeiture as to Specific Property (the “Preliminary Order of Forfeiture”) (D.E. 78), which

ordered the forfeiture to the United States of all right, title and interest of JAMIE FRIERSON (the

“Defendant”) in the following property:

                      a. $8,150.01 in United States currency seized on or about August 31, 2017
                          from the defendant at his hotel room located at 511 W. 145th Street,
                          Room 2306;
{the “Specific Property”)

                 WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States’ intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

                 WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
            Case 1:17-cr-00782-AT Document 86 Filed 07/08/20 Page 2 of 3



the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

                WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on April 18, 2020 for thirty (30) consecutive days, through May 17, 2020, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on June 26,

2020 (D.E. 83);

                WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

                WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest in the Specific Property;

                WHEREAS, following the entry of the Preliminary Order of Forfeiture the

Government determined that the correct amount of currency seized on or about August 31, 2017

by the Government from the Defendant at his hotel room located at 511 W. 145th Street, Room

2306 was $8,149.76 (the “Corrected Specific Property”);

                WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

         United States shall have clear title to any forfeited property if no petitions for a hearing to

         contest the forfeiture have been filed within thirty (30) days of final publication of notice

         of forfeiture as set forth in Title 21, United States Code, Section 853(n)(2);

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:
                                                   2
Case 1:17-cr-00782-AT Document 86 Filed 07/08/20 Page 3 of 3
